               Case 1:19-cv-00445-RBW Document 7 Filed 02/27/19 Page 1 of 1




AHMED ALI MUTHANA, individually, and as next friend of
Hoda Muthana and Minor John Doe [initials A.M.]


                                                                                     1:19-cv-00445-RBW
                                                                                     1:19-cv-00445
            MICHAEL POMPEO et al.




            ALI MUTHANA,
  Plaintiff AHMED        individually
                   ALI MUTHANA,       and as next
                                 individually, andfriend of friend
                                                   as next   Hoda Muthana  and Minor
                                                                   of Hoda Muthana   John
                                                                                   and    DoeJohn
                                                                                       Minor  [initials
                                                                                                   DoeA.M.]
                                                                                                        [initials A.M.]
